UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2097


ERVIN MIDDLETON,

                Plaintiff - Appellant,

          v.

BROCK & SCOTT, PLLC; OCWEN LOAN SERVICING, LLC; BANK OF
AMERICA, N.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:16-cv-01085-LMB-JFA)


Submitted:   January 27, 2017             Decided:   February 1, 2017


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ervin Middleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ervin Middleton appeals the district court’s order dismissing

his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).                    We have

reviewed    the   record   and   find    that   this   appeal    is   frivolous.

Accordingly, we deny leave to proceed in forma pauperis, and we

dismiss the appeal for the reasons stated by the district court.

Middleton v. Brock & Scott PLLC, No. 1:16-cv-01085-LMB-JFA (E.D.

Va. Aug. 25, 2016).        We dispense with oral argument because the

facts   and   legal    contentions      are   adequately   presented      in   the

materials     before   this   court     and   argument   would    not    aid   the

decisional process.

                                                                        DISMISSED




                                         2